DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700), in view of Blossom and Narendra et al., both as cited in the previous Office Action.
Re claim 1, Poidomani et al. teaches a dynamic magnetic communications device to communicate magnetic stripe data (FIG. 6), wherein the broadcaster 68 dynamically communicates the stripe data.  The device is interpreted as being taught by the card/emulator.  Poidomani et al. teaches a plurality of zones (track 1, 2, etc.) and read head detectors to determine when to communicate (sensors 70 and FIG. 12) and can include swipe detection.  Poidomani et al. teaches that the flexible multilayer PC board 136 (claim 3)  may be a first or top layer and the bottom is the second or bottom layer and that the layers can be adhered together or that there could be other layers in-between (paragraph [0108]).  Therefore, this is interpreted to include a multilayer structure with a plurality of layers.  The Examiner has interpreted that the first and second layers can be interpreted as the individual coil/core track emulators which have first and second zones.  

Re the limitations that the device is 3d defined by 3 orthogonal axes and that the thickness is less than the length and width, the Examiner notes that the length and width is interpreted as the outer perimeter orthogonal dimesons of the card (length and width).  The thickness is interpreted as the thickness of the wire wrapped core, which clearly from FIG. 7+ and as is obvious in the art, is smaller than the card length and width, such as for conventional standards for manufacturing and use. To clarify, the thickness direction is orthogonal to the length and width and the thickness is the thickness of the card/ thickness of the wire wrapped cores direction. Re claim 2, Poidomani et al. has a button and display (28 and 58).
Poidomani et al. is silent to serial communication.

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Blossom.
One would have been motivated to do this in order to mimic a conventional magnetic stripe card.
Poidomani/Blossom are silent to the sensors/detectors used to determine whether to communicate with the first or second zone are read head detectors.
Narendra et al. teaches such limitations (abstract and col 2, lines 1+) wherein the detectors determine whether to communicate stripe data with the first or second zone and swipe sensors on the card lead to driving of different tracks, such that a first swipe sensor activates a first track and a second sensor activates a second track.  To clarify, 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. /Blossom with those of Narendra et al.
One would have been motivated to separately control/isolate the track signals for independent control/communication and to reduce energy consumption and increase security by only communicating in the presence of a swipe.
In an attempt to clarify, as discussed above, the zones are interpreted by the Examiner as part of the track emulators.  The track emulators have a thickness.  As part of the multilayer structure, first and second zones are located on first and second layers, because the claim does not require them to be located “directly on”.  Due to the multilayer structure, the zones are located on the layers as they are part of the card structure which is multilayer.  The zones are separated in a thickness direction in that a first zone can be on a top of a first track emulator and a second zone can be on the bottom (or different thickness measurement such as side) of a 
Narendra et al. (col 3, line 55+ and col 4 line 13+) teaches the driving of one track at a time including swipe sensors dedicated to each track so that when one sensor is swiped one track is driven and another sensor swiped another track is driven, which is interpreted to read on the limitations of determining whether to communicate data with the first or second zone.  Therefore, the Examiner has interpreted the first and second zones as first and second tracks (sections) as discussed above.
Re claim 4, Poidomani et al. teaches a multilayer flexible printed circuit board (paragraph [0108]) with a display (58) and battery (56) and button 28.
Re claim 5, Poidomani et al. teaches a processor (FIG. 3).
Re claim 6, communications port 77 can be a radio communication ports, broadly interpreted as RFID, as an obvious expedient for radio communication/contactless communication.
Re claim 7, Poidomani et al. teaches (paragraph [0077]) that the display 58 can include LED devices.  Therefore, LED devices can be interpreted as a plurality of displays (display devices).   Additionally on/off indicator 28/30 can also be interpreted as a plurality of displays and see FIG. 2. Further, it has been held that the mere duplication of essential working parts (display) involves only routine skill in the art, noting that additional displays produce expected results of separating displaying of information, displaying different types of information, etc.  

Re claim 10, Poidomani et al. teaches a button (28).
Re claim 11, a button is taught (28).  Selector switches 38 are also taught.  Though silent to being buttons, it would have been obvious to be buttons in order to conveniently select.  Further, it has been held that the mere duplication of essential working parts (buttons) involves only routine skill in the art, noting that additional displays produce expected results of separating button functionally, such as a separate button for ON and OFF, for example, so as to separate the functionality, etc.  
Re claim 11, Blossom teaches a plurality of buttons (paragraph [0036]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom with those of Poidomani.	One would have been motivated to do this in order to have an easy and convenient means of activating different card features.
Re claim 12, a plurality of read head detectors have been discussed above, and is interpreted as several.
Re claim 13, the limitations have been discussed above.
Re claim 14, a processor has been discussed above.
Re claim 15, the limitations have been discussed above.
Re claim 16, the limitations have been discussed above. 
Re claim 17, Poidomani et al. teaches (paragraph [0139]), that the card is laminated.  As the layers have been previously discussed, the Examiner notes that laminating the card is an obvious expedient for sealing and increasing the durability and appearance of the card.

  Nonetheless, the Examiner notes that the method of forming a device is not germane to the issue of patentability of the device, and therefore is not given patentable weight.
Re claims 19-20, the limitations have been discussed above
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Narendra et al./Blossom, as discussed above, in view of Ferber et al. (US 20050211785).
Re claim 18, the teachings of Poidomani et al. /Narendra et al. /Blossom have been discussed above.
Poidomani et al. is silent to explicitly reciting printing.
Ferber et al. teaches that printing on a circuit board is less expensive (paragraph [0007]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. /Narendra et al. /Blossom with those of Ferber et al.  
One would have been motivated to do this for ease of use, reduced cost, etc., associated with printing on PCBs.
Claims 1-5, 7, 10-14, 18-19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narendra et al. (US 7364092) in view of Blossom (US 20030209608).
Re claim 1, Narendra et al. teaches a dynamic magnetic communications device (card) operable to serially communicate magnetic stripe data comprising a plurality of swipe sensors (abstract).  Narendra et al. teaches first and second zones via first and second conductive paths which mimic first and second tracks (col 1, lines 62+), wherein the detectors determine whether to communicate stripe data with the first or second zone (col 2, lines 1+ where the track driver separately drives the conductive paths one at a time).  Additionally, Narendra et al. teaches (col 4, lines 6+) that two swipe sensors on the card lead to driving of different tracks, such that a first swipe sensor activates a first track and a second sensor activates a second track. The device is interpreted as the card/emulator.  
Re the limitation that the first and second zone are separated in a thickness direction of the device, the Examiner notes that FIG.5 shows that a first zone and second zone can be separated by the thickness direction (wherein one area is disposed higher in the Y direction than another area, which has an arrow in the opposite direction for example) and thus are interpreted as being on different layers.  Therefore, a track coil for each track can be interpreted as having different zones such as different zones/ areas on different track coils, where the different zones can be on different thickness directions of the card since the coil has at least 2 layers at varying depths as per FIG. 5, wherein the varying depth defines varying thickness direction.  Therefore, as the abstract teach that it’s a stripe card that is swiped past a read head, it would have been obvious that the length and width define the perimeter of the card in such a way to be greater than the thickness and mutually orthogonal.  For example, the length and width of the card defining the perimeter of the card would be orthogonal to and larger in dimension than the 
To further clarify, the Examiner notes that the swipe detectors / sensors are utilized to determine whether to communicate said stripe data with the first zone or said second zone located / separated in a thickness direction of the device in the case when there are separate swipe sensors dedicated to each track (col 4, line 13+ of Narendra et al.).  As discussed above, the first and second zones are interpreted different locations/ surfaces/ of the coil wrapped cores (tracks).  Accordingly, with the different zones being on different surfaces/ areas (separated in a thickness direction) of different tracks, with swipe sensors on each track, such teachings are interpreted to read on the detectors determining whether to communicate said stripe data with said first or second zone (based on the first or second track swipe sensors).
	Narendra et al. is silent to serial output.
Blossom teaches a card comprising a magnetic emulator operable to serially communicate a data block of magnetic stripe information (FIG. 5, paragraph [0040]).  
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Narendra et al. with those of Blossom.
	One would have been motivated to do this to mimic magnetic card data format.

To further clarify, as discussed previously, Narendra et al. teaches determining whether to communicate first or second zone data as it pertains to the separate sensors for the first and second track data.
Re claim 2, Blossom teaches a display and buttons (paragraph [0020]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Narendra et al. with those of Blossom.
One would have been motivated to do this to control selections on the card.
	Re claims 3-4, the Examiner notes that the method of forming the device is not germane to the issue of patentability of the device itself, and therefore the limitation is not given patentable weight.  Nonetheless, as the prior art teaches a plurality of circuit/semiconductor elements, it would have been an obvious expedient to use a flexible multilayer printed board for connectivity between elements and flexibility to provide a robust card/comply with flexibility standards.
Re claim 5, microcontroller 320 is interpreted as a processor.

Re claim 10, the limitations have been discussed above re claim 2.
Re claim 11, Blossom teaches a plurality of buttons, as discussed above, providing motivation by activating card features.
Re claim 12, several read head detectors are taught (abstract).
Re claim 13, the limitations have been discussed above, and Narendra et al. teaches an energy source 310.  It would have been obvious for the energy source to be a battery to use known energy sources for predicted results of powering the card.  Blossom also teaches the use of a battery and a plurality of buttons, providing motivation by different feature activation.
Re claim 14, the limitations have been discussed above re claim 5.  
Re claim 18, the Examiner notes that the method of forming the device is not germane to the issue of patentability of the device itself, and therefore the limitation is not given patentable weight.
Re claim 19, the microcontroller 320 is interpreted as a processor and the track drivers 330 are interpreted as switching circuitry for providing control signals to the dynamic communications device, as part of emulation of track data.  One would have been motivated to use switching circuitry to provide the track signals as part of the emulation.
.
Claims 6-9, and 15-18 rejected under 35 U.S.C. 103(a) as being unpatentable over Narendra et al./Blossom, as discussed above, in view of Poidomani et al. (US 20070034700).
The teachings of Narendra et al. /Blossom have been discussed above.
Re claims 6-9, and 15-18, Narendra et al. /Blossom are silent to RFID, plurality of displays, the first and second layers being flexible PCB, laminates, printing, etc. as recited in the claims.
The teachings of Poidomani et al. have been discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Narendra et al. /Blossom with those of Poidomani.
One would have been motivated to do this in order to provide more data to the user, use conventional manufacturing techniques to reduce size/cost and increase efficiency, protection and aesthetics of the card, controlling data communication, etc., as discussed above.
Claims 1-5, 7, 10-14, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of Narendra et al., as discussed above.
The teachings of Blossom have been discussed above.
Blossom is silent to the claimed plurality of read head detectors as claimed.
Narendra et al. teaches such limitations as discussed above.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom with those of Narendra et al.

The Examiner notes that as Blossom/Narendra et al. teaches read head detectors to communicate data to the reader through the card, this is interpreted as determining to communicate with a first zone, which meets the limitation of "said first zone or said second zone", wherein the first zone can be interpreted as the communicating section 58 of Blossom, for example.  As discussed above a first and second zone can be on first and second track emulators.  As the card is multilayer, it includes a plurality of layers.  The device is interpreted as the card/emulator.  Narendra et al. teachings have been discussed above as it relates to determining whether to communicate first or second zone data.  
Re claims 2-4, the limitations have been discussed/addressed above.
Re claim 5, Blossom teaches a processor (claim 10).
Re claim 7, though silent to a plurality of displays, the Examiner notes, as discussed above, the duplication of parts is an obvious expedient to produce expected results of separation of displays for information/additional displaying.
Re claims 10-11, Blossom teaches a plurality of buttons (abstract)
Re claim 12, Narendra et al. teaches such limitations as discussed above.  One would have been motivated to combine the teachings of Blossom with those of Narendra et al. to detect when a card needs to be read.
Re claim 13, Blossom teaches a battery (paragraph [0036]).
Re claim 14, a processor has been discussed above.

Re claim 20, a battery has been discussed above.
Claims 4, 6-9, 15-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of Narendra et al., as discussed above, in view of Poidomani et al., as discussed above.
The teaching of Blossom/Narendra et al. have been discussed above.
Blossom/Narendra et al. are silent to flexible multilayer PCB, RFID, plurality of displays, PCB layers as recited, laminates, PCB printing, etc.
Poidomani et al. teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/Narendra et al. with those of Poidomani et al.
One would have been motivated to do this to comply with semiconductor manufacturing techniques for low cost, high efficiency, and reliability, while also laminating for durability and aesthetics, and a plurality of displays to convey a plurality of information.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Re the Applicants argument that the prior art does not show determining whether to communicate data with the first zone on a first layer or second zone on a second layer, the Examiner respectfully disagrees.  As discussed above, the prior art teaches a multilayer structure with the zones separated in a thickness direction of the card being taught by different regions/ zones of the coils 
Thus, to clarify, the zones are located on first and second layers due to the multilayer structure.  The read head detectors determine whether to communicate first or second zone data because they are separate for each track. The first and second zones are separated in a thickness direction as they can be portions/ zones of each track emulator, chosen so as to be separated in the thickness direction due to the emulator having a thickness itself, and a zone can be on the top, sides, bottom, etc. to achieve the separated relationship.  As the tracks output are controlled they determine how/ when the corresponding track data is communication.  
	The Examiner notes that the claim does not require the first zone to be located directly on the first layer and the second zone to be located directly on the second layer which permits the above interpretation of wherein in a multilayer structure, first and second zones are located on first and second layers due to the structure of multiple layers.  However, if the first zone and second zone are seen as the top and bottom of separate track emulators in a multilayer structure, if such claim amendments were made, it would have been obvious that in a multilayer structure for a layer to be on top and below the track emulators, which could still read on “directly on” and the Examiner suggests considering such factors when providing amendments to the claim.  

The first and second zones can be different sections of different coils around different cores.  For example, a first coil section on top of a first core, and a second coil section under a second core, can read on the first and second zones separated in a thickness direction.  
	To clarify further, the recitation of “zones” does not preclude the interpretation that a section of a coil (wrapped around a core) reads upon a zone.  As there is a multilayer card structure, the coil wrapped core can have layers above and below, for example.  As such, a layer above the coil wrapped cores and a layer below the coil wrapped cores enables a coil zone above the core and a coil zone below the core to read on the claimed zones.  As the card itself is a 3d structure, it has a corresponding length, width, and height.  The length is the length direction of the card (longest dimension).  The width direction can be interpreted as the width of the card.  The thickness direction is the thickness direction.  ISO standards for a card are about 85x54mm for the length and width.  The thickness of the card is .76mm.  Therefore it would have been obvious for the thickness to be less than the length and the width.
	The Applicants states that the thickness direction cannot be coplanar with the coils.  The Examiner notes that the thickness direction is the smallest dimension of the card, with the length being about 85mm and the width 54mm as discussed above.  The thickness direction is interpreted as normal to the largest surface of the card (normal to the face of the card).  The zones are separated in that they are at different depths in the thickness direction.  The claim does not require them to be coplanar.  In fact, a zone can be a portion of the coil that is above the core .


Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL I WALSH/Primary Examiner, Art Unit 2887